Citation Nr: 1825139	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-23 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to restoration of service connection for erectile dysfunction (ED).

2.  Entitlement to restoration of special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to March 1970 to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the Veteran initially requested a Board hearing on this matter, he withdrew that request in February 2018.  


FINDINGS OF FACT

1.  The evidence of record establishes that the award of service connection for ED was clearly and unmistakably erroneous because the Veteran is not shown to have such disability as caused or aggravated by his service-connected diabetes mellitus type II(DM); it is not a complication of his DM.

2.  As of May 1, 2011, the Veteran did not meet the statutory requirements for payment of SMC based on the loss of use of a creative organ.


CONCLUSION OF LAW

1.  The severance of the award of service connection for ED due to service-connected DM was proper.  38 U.S.C. §§ 1110, 5112 (2012); 38 C.F.R. §§ 3.105, 3.303 (2017).

2.  The discontinuance of the award of SMC based on the loss of use of a creative organ, effective May 1, 2011, was proper.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105, 3.350, 3.500 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for ED

In November 2009, the AOJ awarded service connection for type II diabetes mellitus with erectile dysfunction based on presumed exposure to Agent Orange, as well as SMC due to loss of use of creative organ.  In October 2010, the AOJ notified the Veteran that it planned to sever service connection for ED due to the determination that the evidence clearly indicated that ED was not due to DM.  Service connection for ED and entitlement to SMC based on loss of use of a creative organ were severed in a February 2011 rating decision, effective May 1, 2011. 

Service connection may be severed only where the Government establishes that the award of service connection was clearly and unmistakably erroneous.  When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105 (d) are applicable.  Unlike general clear and unmistakable error, subsection (d) provides for consideration of the entire record and after the fact evidence.  In fact, a change in diagnosis may establish a basis to sever service connection.

Based on the foregoing, the Board must determine whether the November 2009 rating decision was clearly and unmistakably erroneous in granting service connection for ED (and the resultant SMC) due to DM, based on all the evidence of record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (as in effect prior to and from October 10, 2006).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).  

Here, the record reflects that the disability rating for DM, whether with ED or without ED, remains 20 percent.  The Veteran initially sought service connection for DM.  When service connection was granted, ED was essentially a noncompensable manifestation of the DM which resulted in entitlement to additional SMC compensation to the Veteran.  It was listed with DM rather than as a separate compensable complication.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's disagreement is, for practical purposes, with the loss of compensation benefits due to the severance of SMC based on loss of use.  However, as the SMC flows from ED being an identified part of the DM, it is necessary to discuss this issue as set forth below. 

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of erectile dysfunction.  DM with ED was granted in 2009 based on presumed agent Orange exposure and a current diagnosis of DM with ED listed as a complication.  Also, although the Veteran now urges that he has ED as a direct result of his conceded Agent Orange exposure, there is no competent evidence to support this theory.  

The clear and unmistakable evidence compels the conclusion that ED is not related to or a complication of DM.  While the initial VA examination for DM in August 2009 noted that ED was a complication of DM, a subsequent June 2010 VA examination reflects that the ED predates the Veteran's DM diagnosis by 20 years and is not due to DM.  Rather, it is due to the medications he takes for hypertension, which he has had for decades, as well as a history of smoking.  Further, the examiner found that the ED was not exacerbated by his DM as his sugars are well-controlled.  Additionally, a highly detailed December 2011 VA medical opinion reflects the examiner's opinion that the ED is not due to DM.  The following is the conclusion:

Upon reevaluation of his records it seems most likely his ED is likely related to vascular insult related to his long history of hypertension, dyslipidemia and previous long history of smoking. Alcohol use may also contribute to vascular dysfunction--though previous self report of alcohol use was noted as minimal. As noted above, all of these conditions contribute to vascular impairment (narrowed and hardened arteries) in this case impaired blood flow to the penis. His blood pressure medications may also be contributing to his ED. Diabetes can cause both nerve and artery damage that could contribute to ED, however veteran had EMG testing this year and does not have evidence of diabetic neuropathy, also there has been no diagnosis of diabetic retinopathy. Lastly the veteran gave self report that his ED started when he was diagnosed with hypertension and was started on BP medication which was several years prior to his diagnosis of DM. Therefore the previous opinion is unchanged that his ED is not due to his DM. 

This examiner also found that ED was less likely as not aggravated by DM, noting that the Veteran had no evidence of diabetic neuropathy by prior EMG testing, or diagnosed diabetic retinopathy, and his blood glucose has been controlled.  

Private medical records reflect treatment for ED in 2000, years prior to the diagnosis of DM.  

After review of the evidence, the Board finds that severance of service connection for ED due to or as a complication of service-connected DM was proper.  The competent medical evidence consists of the June 2010 and December 2011 VA opinions.  These opinions are clear in that any current ED is not due to the Veteran's service-connected DM.  The 2009 opinion of record in support of service connection for ED as related to DM is based on the erroneous finding that ED is a manifestation of DM and observed that the Veteran's diabetes had been poorly controlled.  It was erroneous in that it failed to note that ED was present years before DM was diagnosed, and in fact found that hypertension was not related to DM because it was known long before diabetes.  The 2010 and 2011 examination reports are consistent with the record and establish that DM has not caused or aggravated ED.  These expert opinions are well supported by thorough explanations of rationale citing to the accurate medical history.  Given the foregoing, the Board finds the November 2009 rating decision was clearly and unmistakably erroneous in granting service connection for ED due to service-connected DM, and severance was proper.

Discontinuance of SMC for loss of use of a creative organ

Entitlement to SMC under 38 U.S.C. § 1114 (k) and 38 C.F.R. § 3.350 (a) was awarded from April 2, 2009, to May 1, 2011, on account of the loss of use of a creative organ, for erectile dysfunction.  The rating decision on appeal discontinued payment of SMC to the Veteran. 

SMC is payable where a veteran, as the result of service-connected disability, has suffered the loss of use of one or more creative organs.  38 U.S.C. § 1114 (k); 38 C.F.R. § 3.350. 

As discussed above, service connection for erectile dysfunction was severed, and the Board has herein found this action to be proper.  As a result of this severance, the Board notes that the Veteran did not meet the statutory requirements for the payment of SMC for the loss of use of a creative organ as of May 1, 2011, because he was not service connected for ED as of that date.  Therefore, the Veteran's claim for continued payment of SMC for the loss of use of a creative organ effective June 1, 2013, must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

 


ORDER

Entitlement to restoration of service connection for ED is denied.

Entitlement to restoration of the award of SMC for the loss of use of a creative organ is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


